DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 10, 13-18, and 22-26 are pending (claim set as filed on 11/04/2020).
		
Priority
	This application filed on 02/08/2019 is a CON of PCT/CN2016/094846 filed on 08/12/2016. This application does not claim any foreign priority applications. 

Claim Amendments
	The recent claim set filed on 11/04/2020 provides claim status identifiers of “(Currently Amended)” but does not provide any markings to readily illustrate the changes from the immediate prior version. Thus, there does not appear to be any substantive changes from the claim set filed on 07/26/2020 which was presented for the first action on the merits. Applicant is advised that any subsequent filed claims without markings may be considered non-compliant.
Applicant is reminded that “(B) Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used” (see MPEP 714). 	
Withdrawal of Rejections
The response and amendments filed on 11/04/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
Briefly, the previous claim rejection under §112(a) biological deposit requirement has been withdrawn necessitated by Applicant’s statement of assurance.  
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 13-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miquel (Faecalibacterium prausnitzii and human intestinal health, 2013 - previously cited). 
Miquel discloses that “Faecalibacterium prausnitzii was initially classified as Fusobacterium prausnitzii, but in 1996, the complete sequence of the 16s rRNA gene of different human strains (ATCC 27766 and ATCC 27768) established that they were only distantly related to Fusobacterium and were more closely related to members of Clostridium cluster IV. The new nomenclature was definitively adopted in 2002, when Duncan proposed that a new genus 
Regarding claim 10, Miquel teaches “Faecalibacterium prausnitzii is the most abundant bacterium in the human intestinal microbiota of healthy adults, representing more than 5% of the total bacterial population. Over the past five years, an increasing number of studies have clearly described the importance of this highly metabolically active commensal bacterium as a component of the healthy human microbiota. Changes in the abundance of F. prausnitzii have been linked to dysbiosis in several human disorders. Administration of F. prausnitzii strain A2-165 and its culture supernatant have been shown to protect against 2,4,6- trinitrobenzenesulfonic acid (TNBS)-induced colitis in mice” (see abstract). Miquel teaches F. prausnitzii to health status come from 16S rRNA based profiling of microbiota in inflammatory bowel disease (IBD) of which there is three types Crohn’s disease (CD), ulcerative colitis (UC) (see page 256, right col.).
Regarding claims 13-18, claim interpretation: these claims are interpreted as intended results or natural features of the process. The MPEP at 2111.04 states that a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. In other words, the prior art will inherently share the same claimed characteristics if it teaches the same conditions and active steps even if it is silent or does not mention the claimed intended results (see MPEP 2112.02: Process Claims). 
Although Miquel does not specifically teach a Faecalibacterium butyricigenerans strain AF52-1 (claim 1’s limitation and claim 22), Miquel discloses there were nomenclature or taxonomy reclassification but the claimed strain appears to be substantially similar to prima facie obvious because Miquel suggests the bacterium’s application in the treatment of inflammatory related-condition such as ulcerative colitis. Accordingly, it would appear that the prior art’s strain would be substantially similar to that of the claimed strain. 

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miquel as applied to claims 10, 13-18, and 22 above, and in view of Harmsen (US 2016/0000838 A1). 
Miquel’s disclosure is taught above as it pertains to the administration of Faecalibacterium prausnitzii/butyricigenerans for treating ulcerative colitis.
However, Miquel does not teach: a food composition and/or pharmaceutical excipient (claims 24-25); or an oral tablet or capsule formulation (claims 23 and 26).
Harmsen relates to probiotic bacteria and extracts thereof for therapeutic use for the treatment of inflammatory disorders such as ulcerative colitis. Harmsen teaches a composition comprising as active ingredient Faecalibacterium prausnitzii strain (DSM 26943) or an extract thereof comprising extracellular polymeric matrix (EPM), and an acceptable carrier, diluent or excipient (see abstract & ¶ [0001]-[0002]). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to employ the pharmaceutical or nutraceutical formulations and its excipients thereof such as taught by Harmsen in the teachings of Miquel. To one of ordinary skill in the probiotic arts, the features of instant claims 23-26 are considered well-known, routine, and conventional as evident by the Harmsen disclosure. Therefore, such features are deemed to be merely a combining of prior art elements according to known methods to yield predictable results (see MPEP 2141 (III): Exemplary rationales). The ordinary artisan would have had a reasonable expectation of success is because both Miquel and Harmsen are directed to probiotic bacteria and for treatment of ulcerative colitis. 
	 
Examiner’s Response to Arguments
Applicant’s arguments filed on 11/04/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument that the claimed strain F. butyricigenerans AF52-21 is a new specie of the genus Faecalibacterium first identified by Applicants and is significantly different from the prior art of Miquel’s reference strain ATCC27768, this argument is not prima facie obvious because Miquel suggests the bacterium’s application in the treatment of inflammatory related-condition such as ulcerative colitis. Accordingly, it would appear that the prior art’s strain would be substantially similar to that of the claimed strain. In other words, the question is whether the differences in the claimed invention versus the prior art arises to a level of patentable significance. The MPEP at 2141.02 states that “Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole … In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious”.
	In response to Applicant’s argument that there is “a profound difference between highly conserved sequences, and implicates other changes in the two genomes that suggest different morphology, physiological and biochemical properties, metabolic pathways, regulatory mechanisms, and other aspects of these distinct organisms”, this argument is not persuasive for the reasons stated above. In particular, Miquel discloses that the major end products of glucose 
In response to Applicant’s argument that “assuming arguendo the two species bear some similarities, one skilled in the art would still not be motivated to treat UC by substituting Faecalibacterium butyricigenerans for F. prausnitzii because that would lead to an expectation of a deleterious increase of leukocyte counts, which plainly constitutes an undesirable outcome, particularly for UC patients”, this argument is not persuasive because the cited section of Miquel was merely a discussion of other literature and attributing to microbiota dysbiosis. Said differently, it is not a teaching away and one of ordinary skill in the art performing a fair reading of the reference would have reasonably concluded that “F. prausnitzii is a butyrate producer and has demonstrated anti-inflammatory effects in vitro and in vivo using a mouse colitis model making it a key member of the microbiota that may contribute to intestinal homeostasis” (see Miquel at page 259: Conclusion). In other words, there is ample suggestive teachings by the prior art reference to treat the claimed conditions or disorders. 
In response to Applicant’s argument that “in contrast to Miquel, in the present application, the Applicant surprisingly found that the newly identified Faecalibacterium butyricigenerans AF52-21 is capable of relieving symptoms of UC after in vivo experiments in a 
In response to Applicant’s argument that the claimed strain represents a taxonomically different species, this argument is not persuasive because Miquel discloses these microorganisms undergo reclassification and nomenclature. Therefore, in regards to patentably, the emphasis is not based on the renaming of a microorganism but instead illustrating the differences that rises to a level of non-obvious extent over the prior art strain. Therefore, burden is shifted or Applicant is invited to show the therapeutic comparative differences in outcomes in a head-to-head experimental test of the disease and activity index (DAI) in ulcerative colitis patients. 

Conclusion
	No claims were allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653